       Case 2:19-cr-00123-HB Document 57 Filed 12/23/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA              :             CRIMINAL ACTION
                                      :
           v.                         :
                                      :             No. 19-122-2
CHARLES WILSON                        :             NO. 19-123-1



                                   ORDER

          And now, this     23rd    day of December 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

          (1) the motion of defendant Charles Wilson for

reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)

(Doc. # 143) is DENIED.

          (2) the supplemental counseled motion of defendant for

reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)

(Doc. # 153) is DENIED.



                                          BY THE COURT:


                                          /s/ Harvey Bartle III
                                          _____________________
                                                                      J.
